DETAILED ACTION
The following is a Non-Final office action in response to communications received on 5/13/2022.  No claims have been amended.  Claims 9-12 were previously withdrawn.  Claims 1-8 are pending and examined below.

Drawings
The drawings were received on 05/13/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochanowski (U.S. Patent No. 10,982,994).
Regarding claim 1, Kochanowski discloses a foldable structure (Figs. 11A-11D) capable of being a building system comprising a base (1102, 1104); a pair of side walls (1131-1, 1131-2) each side, each of the side walls coupled to the base; and a pair of roof panels (1129, Fig. 11B), each roof panel coupled to one of the side walls.
Regarding claim 2, Kochanowski discloses four corner members (1145-1, 1145-2; each corner of structure) coupled to the base, each corner member comprising a slot (openings in 1145-1, 1145-2 and space occupied by 1143) positioned above a floor plane of the base and orthogonal to the floor plane of the base (Fig. 11A).
Regarding claim 3, Kochanowski discloses a pair of pins (1143-1, 1143-2) configured to engage the slots (space occupied by pin) at opposite corners of the base, the pair of pins integrated into the side wall and positioned distal to each other (Fig. 11A).
Regarding claim 4, Kochanowski discloses wherein the pins (1143-1, 1143-2) are configured to couple the side walls to the base (Fig. 11A).
Regarding claim 5, Kochanowski discloses the pins (1143-1, 1143-2) are permanently engaged in the slots, whereby the side wall cannot be uncoupled from the base (Fig. 11A).
Regarding claim 6, Kochanowski discloses the pins (1143-1, 1143-2) are configured to move up and down in the slots and are configured to rotate within the slots (Fig. 11A).  The Examiner considers the pins capable of moving up and down to a degree within the tolerance space of the opening (88). 
Regarding claim 7, Kochanowski discloses the foldable building system is configured to move between a folded configuration to a built configuration without uncoupling the side wall from the base or uncoupling the roof panels from the side walls (Figs. 11A-llB).
Regarding claim 8, Kochanowski discloses the foldable building system is configured to move between a built configuration to a folded configuration without uncoupling the side wall from the base or uncoupling the roof panels from the side walls (Figs. 11A-11B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/           Examiner, Art Unit 3633